DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Entry of Preliminary Amendment
	Applicant’s preliminary amendment filed on 16 January 2020 amending claims 3-9, 11, 14, 15, and 18-20 has been entered.

Election/Restrictions
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-15 drawn to a two-component epoxy adhesive comprising a resin side A and a curative side B.

Group II, claims 16-20, drawn to a method of bonding two substrates using the two-component adhesive.


The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a two-component epoxy adhesive comprising a resin side A and a curative side B with the (A-1), (A-2), (A-3), (A-4), (B-1), (B-2), and (B-3) components as specified, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of WO 2015/153182 A1 in view of Liang (U.S. Pub. 2009/094057).
WO ‘182 describes epoxy two-part adhesive formulations which include a resin side which comprises:
A liquid epoxy resin, D.E.R. 331 is used in the examples, see Table 1 on p. 14 and examples in Table 2 on p. 16.  See also p. 2, lines 18-19 and p. 8, lines 26-27.  This reads on (A-1).
A core-shell rubber component having a rubbery core, see p. 6, lines 10-13.  The rubbery core is 50-95 wt. %, preferably 60-90 wt. %, of the weight of the core-shell rubber particles. The amount of this material is most preferably about 30 wt. % of the resin composition, see p. 8, lines 1-6.  Thus the rubber content is about 18-27 wt. % of the resin composition.  (Sample calculation: 0.60 rubber fraction × 30 wt. particles % = 18 wt. % rubber)  This reads on (A-2).
Fillers including titanium dioxide colorant, talc, glass beads, and fumed silica, see Table 1 on p. 14 and examples in Table 2 on p. 16 that include 5 parts of filler components (0.4 parts titanium dioxide colorant + 3 parts chlorite + 0.8 parts talc + 0.8 parts glass beads).  This reads on (A-4).
WO ‘182 also describes a hardener (curative) composition which includes (see Table 3 on p. 17):
A liquid polyether amine such as Jeffamine D-400 having a molecular weight of 400, reading on (B-1).  See EP ‘371 at p. 9
An amine terminated polybutadiene such as Hycar ATBN X16 with an amino hydrogen equivalent weight of 900, reading on (B-2), 
An epoxy curing catalyst such as Ancamine K54, reading on (B-3).
WO ‘182 does not specify that the resin composition includes (A-3) 1 to 20 weight percent of plasticizer as claimed.
However, Liang describes curable epoxy-based adhesive compositions (see title and abstract) which include an epoxy resin, core-shell rubber particles, filler, and also a plasticizer, see p. 1, [0009-0010].  The plasticizer is described at p. 3, [0034-0040] and is present in the resin composition in an amount up to 20 weight percent, see p. 3, [0040].
It would have been obvious to have included a plasticizer in the epoxy resin composition of WO ‘182 in the amount described in Liang to arrive at the alleged special technical feature, as Liang teaches that such a composition can form strong bonds to metal surfaces contaminated with oily substances (see p. 1, [0006-0007].
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott R. Walshon whose telephone number is (571) 270-5592.  The examiner can normally be reached on Monday-Friday from 9am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571) 272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/Scott R. Walshon/           Primary Examiner, Art Unit 1759